Name: Commission Regulation (EEC) No 2933/81 of 12 October 1981 suspending advance fixing of the export refund for certain pigmeat products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 293/ 14 Official Journal of the European Communities 13 . 10 . 81 COMMISSION REGULATION (EEC) No 2933/81 of 12 October 1981 suspending advance fixing of the export refund for certain pigmeat products Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organiza ­ tion of the market in pigmeat ('), as last amended by Regulation (EEC) No 2966/80 (2), Having regard to Council Regulation (EEC) No 2768/75 of 29 October 1975 laying down general rules for granting export refunds on pigmeat and criteria for fixing the amount of such refunds (3 ), and in particular the first subparagraph of Article 5 (4) thereof, Whereas the refunds for pigmeat products were fixed by Commission Regulation (EEC) No 1966/81 of 14 July 19810 ; Whereas, however, in view of the situation on the world market, advance fixing of the refund as provided for in Article 1 of Commission Regulation (EEC) No 857/78 of 27 April 1978 (5 ) should be suspended for products which consist mainly of fresh meat, with the exception of those falling, within subheading 02.01 A III a) 1 aa) for export to Poland ; 1 . Advance fixing of the refund is hereby suspended from 13 to 31 October 1981 for products within subheading 02.01 A III a), with the exception of those falling within subheading 02.01 A III a) 1 aa) and exported under the provisions of Article 2 of Regulation (EEC) No 1966/81 and for products falling within subheadings 01.03 A lib), 02.06 Bib) 4 aa) and 6 aa), 16.02 B III a) 2 aa) 11 (aaa), 22 (aaa) and 33 (aaa). 2. Advance-fixing certificates shall require export to the non-member country or countries stated on the certificates . Article 2 This Regulation shall enter into force on 13 October 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 October 1981 . For the Commission Poul DALSAGER Member of the Commission (!) OJ No L 282, 1 . 11 . 1975, p . 1 . (2 ) OJ No L 307, 18 . 11 . 1980 , p . 5 . (3 ) OJ No L 282, 1.11 . 1975, p . 39 . (4 ) OJ No L 192, 15 . 7. 1981 , p . 23 . (5 ) OJ No L 116 , 28 . 4 . 1978 , p . 15 .